Citation Nr: 1523190	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-28 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Christopher Lociacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from October 1973 to October 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which denied a claim for service connection for PTSD.  The Board has recharacterized the issue as stated on the cover page of this remand.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In February 2014, the Veteran was afforded a videoconference hearing before John J. Crowley, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has the claimed condition due to his service, to include an assertion of PTSD due to one or two episodes of sexual assault during service involving his roommate.  

In this regard, in his original claim, received in June 2010, he indicated that the alleged assault(s) occurred in February 1977.  See also associated "statement in support of claim for service connection for PTSD" (VA Form 21-07891a) (stating the alleged sexual assault(s) occurred between February and July of 1977); Veteran's letter attached to VA Form 21-07891a (reporting that the alleged sexual assault(s) occurred "during my final year at Pease AFB") (i.e., 1977); reports from the Vet Center, dated in 2010 (multiple notations of a history of sexual assault, or psychiatric symptoms, in or since 1977).  

However, following the RO's denial of the claim, in December 2011, the Veteran asserted, "The assault itself actually happened much, much earlier," and that he had misremembered the year of the alleged assault, "because it happened so long ago."  See Veteran's notice of disagreement, received in December 2011.  In October 2013, the Veteran argued that two nonjudicial punishments, received in September 1975 and October 1977, are evidence of behavioral changes that support his claim.  See Veteran's appeal (VA Form 9), received in October 2013; 38 C.F.R. § 3.304(f)(5).  During his February 2014 hearing, he testified that the alleged assaults occurred in 1975.  

The Veteran's service personnel records show the following: he was stationed at Pease Air Force Base from at least 1974 until the end of his active duty.  He was a member of a security police squadron.  In September 1975, he received a nonjudicial punishment (Article 15) for an incident involving a motor vehicle accident.  In December 1975, he was reprimanded for an incident involving a missing magazine with 18 rounds of ammunition.  In October 1977, he received an Article 15 for an incident involving theft of mechanic's tools.  In July 1977, he was notified that he was ineligible for appointment to noncommissioned officer due to being the subject of an investigation, and that he was ineligible for reenlistment.  The Veteran's discharge (DD Form 214) shows that his reenlistment code was "2X."  In 1987, the Veteran was notified that his request for a change of his reenlistment code was denied.  

The Veteran's service medical records do not show complaints, treatment, or a diagnosis involving an acquired psychiatric disorder.  The earliest post-service medical evidence of an acquired psychiatric disorder currently of record are VA progress notes dated in 2010, which contain notations of depression, and PTSD.  See also Vet Center records, dated in 2010 (showing treatment for psychiatric symptoms).

Under the circumstances, whether or not the Veteran's assertions of sexual assault(s) during service are credible, and, if so, the date(s) of the assaults, to include whether or not any of the Veteran's disciplinary actions came after the alleged sexual assault(s) (and may therefore serve as evidence of behavioral changes), are material issues.  

In January 2012, a VA opinion was obtained from B.L. (credentials unclear) in which the examiner concluded that the Veteran's Axis I diagnosis was adjustment disorder with mixed depression and anxiety, that he did not meet the full criteria for PTSD, and that it is at least as likely as not that his adjustment disorder is caused by or related to military sexual trauma (MST).  However, service connection is not warranted on the basis of the January 2012 opinion, as an acquired psychiatric disorder does not currently appear to have been shown during service, and as an adjustment disorder is not listed at 38 C.F.R. § 3.309(a) (2014), the theory of continuity of symptomatology is not for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Therefore, in August 2013, the RO requested an opinion as to whether it is at least as likely as not that the Veteran's condition is due to his claimed sexual trauma during service.  It was noted that he had received an article 15 involving theft, and that this may be a "marker." 

In September 2013, an opinion was obtained from a VA psychologist, K.M.Z., who stated that it is not clear from the RO's request if the MST is conceded based on the Article 15.  She noted that it had previously been opined that it is at least as likely as not that the adjustment disorder is caused by or related to the MST.  She stated, "If MST is conceded, then this should answer the request.  If not, please clarify."

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.

There is no indication that the RO ever responded to the September 2013 VA examiner's request, or otherwise obtained another opinion, and given the current state of the record, the January 2012 VA opinion does not provide a sufficient basis for a grant of the claim.  Therefore, on remand, the Veteran should be afforded a psychiatric examination, and an etiological opinion should be obtained. 

In January 2014, following a discussion during the Veteran's February 2013 hearing, the Veteran submitted a notification from the Social Security Administration (SSA) that he had been found to be disabled.  However, the notice does not indicate what the medical basis was for the SSA's decision, and there was no attached supporting documentation or  medical evidence.  On remand, an attempt should be made to obtain the SSA's records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the SSA's decision pertaining to the Veteran's claim for disability benefits, and its supporting medical records. 

2.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine his correct diagnosis(es), to include whether he has PTSD under the criteria as set forth in DSM-IV.  The claims file should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's C-file has been reviewed.  All necessary studies or tests, including appropriate psychological testing and evaluation, is to be accomplished.  

The requested opinion requests a finding regarding the Veteran's overall credibility.

a)  If, and only if, PTSD is found, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that the Veteran's PTSD was caused by his service.  If PTSD is diagnosed, the examiner must state the stressor(s) relied upon to support the diagnosis, and the examiner must discuss any documented behavior changes following the verified in-service incidents.  The report of examination should include the complete rationale for all opinions expressed.

b)  If an acquired psychiatric disorder other than PTSD is found, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that the Veteran's acquired psychiatric disorder (other than PTSD) had its clinical onset during his period of active duty (from October 1973 to October 1977).  

A detailed review of the records in this case is required.  The critical question in this case is whether the Veteran has a psychiatric disorder that is related to service.  Indications, if any, that the Veteran is an inaccurate historian of his illness should be noted for the record. 

The report of examination should include the complete rationale for all opinions expressed. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.
 
4.  To help avoid future remand, the RO/AMC must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




